Case: 2:13-md-02433-EAS-EPD
        Case 2:20-cv-00765 Document
                             Doc #: 5374
                                     5 Filed
                                         Filed:
                                             12/29/20
                                                12/30/20Page
                                                         Page:1 1ofof2 2PageID
                                                                          PAGEID
                                                                               #: 62
                                                                                  #: 132087




                                 UNITED STATES JUDICIAL PANEL
                                              on
                                  MULTIDISTRICT LITIGATION



    IN RE: E. I. DU PONT DE NEMOURS AND
    COMPANY Cí8 PERSONAL INJURY
    LITIGATION                                                                            MDL No. 2433



                                     (SEE ATTACHED SCHEDULE)



                           CONDITIONAL TRANSFER ORDER (CTO í119)



    On April 8, 2013, the Panel transferred 7 civil action(s) to the United States District Court for the
    Southern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C.
    § 1407. See 939 F.Supp.2d 1374 (J.P.M.L. 2013). Since that time, 3,449 additional action(s) have
    been transferred to the Southern District of Ohio. With the consent of that court, all such actions
    have been assigned to the Honorable Edmund A. Sargus, Jr.

    It appears that the action(s) on this conditional transfer order involve questions of fact that are
    common to the actions previously transferred to the Southern District of Ohio and assigned to Judge
    Sargus.

    Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
    Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
    Southern District of Ohio for the reasons stated in the order of April 8, 2013, and, with the consent
    of that court, assigned to the Honorable Edmund A. Sargus, Jr.

    This order does not become effective until it is filed in the Office of the Clerk of the United States
    District Court for the Southern District of Ohio. The transmittal of this order to said Clerk shall be
    stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
    Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                          FOR THE PANEL:



             Dec 29, 2020                                 John W. Nichols
                                                          Clerk of the Panel




              12/29/2020



              12/29/2020
Case: 2:13-md-02433-EAS-EPD
        Case 2:20-cv-00765 Document
                             Doc #: 5374
                                     5 Filed
                                         Filed:
                                             12/29/20
                                                12/30/20Page
                                                         Page:2 2ofof2 2PageID
                                                                          PAGEID
                                                                               #: 63
                                                                                  #: 132088




     IN RE: E. I. DU PONT DE NEMOURS AND
     COMPANY Cí8 PERSONAL INJURY
     LITIGATION                                                                  MDL No. 2433



                         SCHEDULE CTOí119 í TAGíALONG ACTIONS



       DIST       DIV.      C.A.NO.        CASE CAPTION


     WEST VIRGINIA SOUTHERN

       WVS         2        20í00695       Smith v. E. I. du Pont de Nemours and Company
       WVS         2        20í00765       Cain v. E. I. du Pont de Nemours and Company
       WVS         2        20í00799       Somerville v. E. I. du Pont de Nemours and Company
